NUMBER 13-11-00063-CV

                                        COURT OF APPEALS

                             THIRTEENTH DISTRICT OF TEXAS

                                CORPUS CHRISTI - EDINBURG


                               IN RE CYPRESS TEXAS LLOYDS


                               On Petition for Writ of Mandamus.


                                     MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Rodriguez and Perkes
                      Per Curiam Memorandum Opinion1

        Relator, Cypress Texas Lloyds, filed a petition for writ of mandamus on January

31, 2011, seeking to compel the trial court to withdraw its order denying relator’s motion

to abate the underlying lawsuit. On February 2, 2011, this Court requested that the real

parties in interest, Guadalupe Salazar and Claudia Salazar, file a response to the

petition for writ of mandamus. The parties to this proceeding have now filed a “Joint




        1
           See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not required
to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                             1
Motion to Dismiss Petition for Writ of Mandamus” on grounds that this original

proceeding has been rendered moot.

      The Court, having examined and fully considered the joint motion to dismiss, is of

the opinion that the parties have shown themselves entitled to the relief sought.

Accordingly, the joint motion to dismiss is GRANTED and this original proceeding is

DISMISSED without reference to the merits thereof.


                                                     PER CURIAM


Memorandum Opinion delivered and filed
this 18th day of February, 2011.




                                              2